COURT OF APPEALS
                                         EIGHTH DISTRICT OF TEXAS
                                              EL PASO, TEXAS

    In Re: Heather Rochelle Lintz,                           '
                                                                                  No. 08-14-00053-CV
                                      Relator.               '
                                                                         AN ORIGINAL PROCEEDING
                                                             '
                                                                                   IN MANDAMUS
                                                             '

                                                             '

                                                              '



                                                       ORDER

           The Court has this day considered Relator’s Motion for Emergency Stay of Proceedings

and concludes the motion should be GRANTED.

           The 383rd District Court of El Paso County, Texas, shall therefore stay any further

proceedings in cause number 2013DCM4795, styled In the Matter of XXX, a Child1 pending

resolution of this original proceeding or further order of this Court.

           IT IS SO ORDERED this 6th day of February, 2014.



                                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.




1
    The order uses the letters X.X.X. in place of the child’s name or initials.